The opinion of the court was delivered by
Valentine, J.:
The grounds relied upon in this case for a reversal are as follows: First, The record does not show that there was any answer to the petition in the court below; second, The decision of the court below is not sustained by sufficient evidence.
In answer to these objections we would say, first, the record does show that there was an answer to the petition. Even that portion of the record which the plaintiff in error claims constitutes the whole of the record, shows it. It shows that there was a petition, answer and reply, and that the action was tried thereon; and the other portion of the record sets out the answer and reply in full.
In answer to the second proposition of the plaintiff in error, we would say: If we should consider only that portion *312of the record which the plaintiff in error claims to be the whole of the record, then we could not tell what the issues in the case were in the court below; for in that portion of the record the answer and reply are not set out in full, nor is even the substance of the answer or reply given; and therefore we could not tell what evidence would be required to prove such issues, or to sustain the decision of the court below. But even if we should examine the whole of the record, and ascertain what the issues were, still we could not tell whether the evidence introduced on the trial would sustain the decision of the court below, as the record does not purport to contain all the evidence, or even any material portion of the same. There certainly was evidence, for the decision purports to have been rendered upon “ the evidence in the cause, and the arguments of counsel thereon.” It is true, the plaintiff states in his motion for a new trial that there was no evidence introduced, except the plaintiff’s affidavit for a continuance; but there was no evidence to sustain this statement, and the statement itself is no evidence of the fact. The court overruled the motion, which is some evidence that the statement was not true. It should therefore be presumed by the supreme court that the statement was not true.
The judgment of the court below will be affirmed.
All the Justices concurring.